            Case 4:20-cv-05092-EFS                  ECF No. 21           filed 04/13/21    PageID.931 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                                                                                        FILED IN THE
                                                     Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                        FERNANDO H.,

                                                                     )
                                                                                                                 Apr 13, 2021
                                                                                                                   SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-CV-5092-EFS
                   ANDREW M. SAUL,                                   )
            the Commissioner of Social Security,                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
             Plaintiff's Motion for Summary Judgment, ECF No. 14, is DENIED.
✔ other: The Commissioner's Motion for Summary Judgment, ECF No. 15, is GRANTED.
’
             Judgment entered in favor of Commissioner.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                         EDWARD F. SHEA                                      on a motion for
     summary judgment.



Date: 4/13/2021                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                             Tonia Ramirez
